SWIFT, Judge.
For the reasons this day assigned in the consolidated case bearing our docket No. 7492, entitled Elwood Trahan v. Bailey’s Equipment Rentals, Inc., et al., 383 So.2d 1072, the judgments of the trial, court are amended to provide that as between the *1079defendants assessed with court costs they are to be paid one-half by Mid-South Underwriters, Inc. and one-half by The Insurance House, Inc. and its insurer, Employers Reinsurance Corporation; and also to award an additional $750.00 to Bailey’s Equipment Rentals, Inc. as attorney’s fees. The court costs and attorney’s fees are to be divided equally between the two cases. Otherwise, the judgments are affirmed. The costs of this appeal are to be paid in the same manner.
AFFIRMED AS AMENDED.